Citation Nr: 1116335	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-24 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a neck disability (developed below as displacement of cervical intervertebral disc, status post fusion).

2.  Entitlement to service connection for a respiratory condition.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The appellant served on active duty in the United States Navy from July 1978 to January 1984 and from January 1991 to June 1991.  He served in the United States Navy Reserve in between these periods, presumably with various periods of active duty for training and inactive duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  The appellant submitted a notice of disagreement with this rating decision in April 2008, and timely perfected his appeal in July 2009.

In November 2010, the appellant presented sworn testimony during a personal hearing in Montgomery, Alabama, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The issues of entitlement to service connection for a respiratory condition, a low back disability, and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The appellant will be notified if further action on his part is required.

FINDING OF FACT

During his November 2010 personal hearing, prior to the promulgation of a decision in the appeal, the appellant withdrew his appeal as to the issue of entitlement to service connection for a neck disability.
CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for a neck disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(West 2002 & Supp. 2010), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his authorized representative.  See 38 C.F.R. § 20.204 (2010).  As reflected in the transcript, the appellant withdrew his appeal regarding entitlement to service connection for a neck disability during his November 2010 personal hearing.  There accordingly remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Hence, the Board does not have jurisdiction to review the appeal for it and it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for a neck disability is dismissed.


REMAND

After a thorough review of the appellant's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issues of entitlement to service connection for a respiratory condition, a low back disability, and a left knee disability.

Records

VA has a duty to assist the appellant in substantiating his claims.  This duty includes making reasonable efforts to help procure pertinent records.  See 38 U.S.C.A. §§ 5103A(b), (c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(c)(1), (c)(2), (c)(3) (2010).

It was noted at the November 2010 personal hearing, as well as in a statement dated contemporaneously thereto, that treatment records from VA facilities in Birmingham and Huntsville, Alabama, dated from February 2008 to the present and from VA facilities in St. Petersburg and Orlando, Florida, dated from 1986 to present would be printed and associated with the appellant's claims file following the hearing because they were missing.  It also was noted at this hearing that treatment records from the Orlando Naval Hospital dated in 1983 had not been associated with the claims file.

Review of the appellant's claims file reveals no treatment records from VA facilities in Birmingham and Huntsville, Alabama, dated from February 2008 to the present.  Although some treatment records from VA facilities in St. Petersburg and Orlando, Florida, to include the Orlando Naval Hospital, dated from 1983 to 1998 are of record, most were submitted by the appellant himself concerning an issue not currently on appeal.  

The Board is aware of the holding in Bell v. Derwinski, 2 Vet. App. 611 (1992), wherein the United States Court of Appeals for Veterans Claims held that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  In light of this holding, attempts shall be made on remand to obtain all available outstanding treatment records regarding the appellant from VA facilities in Birmingham and Huntsville, Alabama, dated from February 2008 to the present and from VA facilities in St. Petersburg and Orlando, Florida, to include the Orlando Naval Hospital, dated from 1983 to present.

Medical Examinations and Opinions

VA's duty to assist the appellant in substantiating his claims also includes providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  

The appellant contends that he injured his low back while playing basketball during his first period of active duty.  He contends that he began experiencing breathing problems following his service in Saudi Arabia during his second period of active duty.  

Service treatment records reveal that: the appellant was diagnosed with muscle strain after playing basketball in October 1982; confirm that he was in Al Jubail, Saudi Arabia, in March 1991; and reflect diagnoses of viral syndrome with sinus congestion in April 1991 as well as in May 1991.  VA treatment records currently associated with the claims file contain diagnoses of chronic back pain, allergic rhinitis, and exertional dyspnea made within the last five years.  The appellant has reported that his low back has been problematic since he injured it during his period of active duty and that his breathing has been problematic since his return from Saudi Arabia during his second period of active duty.  

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that a medical opinion and/or medical examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related, to include through a continuity of symptomatology, to the in-service event, and (4) insufficient evidence to render a decision.  As each of these criteria are satisfied here regarding the issues of entitlement to service connection for a respiratory condition and a low back disability, the appellant must be provided with a VA medical examination and an etiology medical opinion must be rendered for each of these issues.

The appellant contends with respect to his claimed left knee disability that he suffered contusions to his left knee in a motor vehicular accident (MVA) in 1983, during his first period of active duty.  Service treatment records do not concern his left knee and therefore do not contain any diagnosis in this regard.  VA treatment records, including those from the Orlando Naval Hospital related to the appellant's MVA, currently associated with the claims file also do not reference or contain any diagnosis specifically for his left knee.  As discussed above, however, additional VA treatment records are being sought on remand.  These records may affect whether the four McLendon criteria have been satisfied.  The necessity of providing a VA medical examination and obtaining a VA etiology medical opinion regarding the issue of entitlement to service connection for a left knee disability therefore shall be considered on remand once all outstanding VA treatment records have been procured.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant's available outstanding treatment records from VA facilities in Birmingham and Huntsville, Alabama, dated from February 2008 to the present and from VA facilities in St. Petersburg and Orlando, Florida, to include the Orlando Naval Hospital, dated from 1983 to the present.  All responses received in conjunction with these requests shall be memorialized in the claims file.

2.  Thereafter, schedule the appellant for a VA examination for his claimed respiratory condition with an appropriate expert.  The VA examiner should thoroughly review the appellant's claims file and a copy of this REMAND in conjunction with the examination and note this has been accomplished in the VA examination report.  All indicated tests and studies then should be accomplished, and the findings shall be reported in detail.
Next, the VA examiner should determine whether the appellant manifests any respiratory condition.  For each disability diagnosed, the VA examiner should render an etiology opinion on whether it is at least as likely as not related in any manner to the appellant's active service.  Specific comment shall be made regarding his April 1991 and May 1991 viral syndrome with sinus congestion following service in Saudi Arabia.

It would be helpful if the VA examiner used the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "less likely than not" or "unlikely" (meaning less than 50% likelihood), or "at least as likely as not" (meaning likelihood of at least 50%).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The VA examiner shall provide a complete rationale for any opinion provided.  The VA examination report must be typed.

3.  The AMC should also schedule the appellant for a VA examination for his claimed low back disability with an appropriate expert.  The VA examiner should thoroughly review the appellant's claims file and a copy of this REMAND in conjunction with the examination and note this has been accomplished in the VA examination report.  All indicated tests and studies then should be accomplished, and the findings shall be reported in detail.

Next, the VA examiner should determine whether the appellant manifests any low back disabilities.  For each disability diagnosed, the VA examiner should render an etiology opinion on whether it is at least as likely as not related in any manner to the appellant's active service.  Specific comment shall be made regarding his October 1982 muscle strain.

It would be helpful if the VA examiner used the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "less likely than not" or "unlikely" (meaning less than 50% likelihood), or "at least as likely as not" (meaning likelihood of at least 50%).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The VA examiner shall provide a complete rationale for any opinion provided.  The VA examination report must be typed.

4.  Upon receipt of any available outstanding treatment records, the AMC should determine whether providing a VA medical examination and obtaining a VA etiology medical opinion is necessary under McLendon and the duty to assist regarding the appellant's claimed left knee disability.  If it is determined that a VA medical examination and VA medical opinion are necessary, follow the instructions in paragraph 2 to the extent they are applicable.  If it is determined that a VA medical examination and VA medical opinion are not necessary, such should be thoroughly explained and memorialized in the claims file.

5.  Next, the AMC should review the claims file to ensure that the foregoing requested development has been completed.  If it has not been completed, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the actions in the above paragraphs and any other development as may be indicated by any response received as a consequence of these actions, readjudicate the issues of entitlement to service connection for a respiratory condition, a low back disability, and a left knee disability.  A supplemental statement of the case shall be provided to the appellant and his representative if the benefits sought for any of the aforementioned issues remain denied.  After they have had an adequate opportunity to respond, these issues shall be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


